This appeal presents only alleged errors of law in an equitable proceeding involving foreclosure of mortgages. The evidence adduced at the trial has not been abstracted or presented to this court.
In the March, 1924, term of the Crawford County district court, the plaintiffs, respectively, commenced two actions to foreclose mortgages. Testimony was taken and the causes argued before the Honorable E.G. Albert, then judge of said 1.  APPEAL AND   district court. After the hearing, the ERROR:       defendants were ordered to file briefs, which review:      they did, and the cases were taken under equitable    advisement. In December of 1924, the plaintiffs action:      made a written and sworn application to have the absence of   submission set aside, and later in the same evidence.    month, plaintiffs dismissed the foreclosure suits, and obtained in each of them the following entry:
"Now at this time, to wit, December 30, 1924, this cause is dismissed without prejudice before final submission. E.G. Albert, Judge."
Such dismissal was made in the absence of defendants, without notice to them, and without the taking of evidence thereon. The complaint is that the court erred in entering the dismissal "without prejudice" after submission, and asserts that the court should have entered a decree on the merits.
No exceptions were taken to the order of the court dismissing said action, either in the order itself or thereafter. *Page 1319 
It has been the rule of this court for many years that, in an equity case, where the proper steps are not taken to secure a trial de novo in this court, and no 2.  APPEAL AND   exceptions to the order of the court below were ERROR:       taken, this court cannot consider such a case on exception:   an appeal. See Richards v. Hintrager, 45 Iowa necessity    253; Powers v. County of O'Brien, 54 Iowa 501; for.         Fink v. Mohn, 85 Iowa 739; Krapfel v.Pfiffner, 24 Iowa 176.
Since we decline to consider the assignment of error as to the dismissal without prejudice of the first two cases, the next proposition is that wherein error is alleged in overruling the pleas in abatement. If, as we hold, the order of 3.  APPEAL AND   the lower court dismissing said causes without ERROR:       prejudice cannot be reviewed in this court, harmless     under the state of the record, there is no merit error: error in the pleas of abatement, and no prejudicial rendered     error was committed by the lower court in inconsequen- overruling said pleas in abatement, in so far as tial.        they alleged another suit pending.
The next question presented for consideration is whether or not the lower court erred in permitting the plaintiffs to amend their petitions and ask for a personal judgment against Joehnk, after the plaintiffs had withdrawn from their petitions, by a prior amendment, such a claim, Joehnk having purchased the property subsequent to the date of the mortgage, but before the mortgage foreclosures were commenced, and having assumed and agreed to pay the mortgages thereon.
It appears that the petitions now under consideration, as originally filed, asked a personal judgment against the defendant Joehnk. These petitions were filed on December 24, 1924. Thereafter, the defendants filed motion for more specific statement, and on the same date a demurrer to the petitions. On the same date, the plaintiffs filed amendments to their petitions, withdrawing "all that part of the petition which alleged any assumption on the part of Joehnk," and "also waives all claims for personal judgment against the said Joehnk." Later, all the defendants, including Joehnk, answered the petitions of the plaintiffs; and still later, on March 10, 1925, the plaintiffs filed amended and substituted amendments to the petitions, in which they withdrew the amendment to the petition *Page 1320 
which disclaimed any right to a judgment against Joehnk, and asked in said amended and substituted amendments personal judgment against Joehnk on his assumption.
Thereafter, to wit, March 19, 1925, testimony in said causes was taken in Denison, Iowa, and it was stipulated at that time that a hearing upon the testimony taken at Denison might be had before either of the judges of the sixteenth judicial district of Iowa, in any county within that district. Thereafter, the plaintiffs filed trial notice to try the last brought cases in Crawford County district court at its May term, 1925, and a special appearance was entered before the Honorable M.E. Hutchison, presiding judge, wherein objection was made to the jurisdiction of the Crawford County court, on the ground that the stipulation and conduct of the parties had removed the said two foreclosure cases from said district court; that it had lost jurisdiction of the same; and that jurisdiction had been acquired by Judge R.L. McCord; and that he had proceeded to exercise his jurisdiction at a hearing held on March 10, 1925. Further objection was made that the Crawford County district court had lost jurisdiction to try the claim of assumption on the part of Joehnk, because, in effect, the said claim had been dismissed by the plaintiffs, and because no notice had been served on Joehnk advising him that said claim would again be urged; and further, that, if the repleadings were permitted on the claim of assumption, and such issue was tried, it would be after the termination of the January term, 1925, and thus there would be worked a denial of the right of Joehnk to take his testimony in the form of depositions, which he had intended to do.
Judge Hutchison ruled that said district court of Crawford County, Iowa, had not lost jurisdiction, but that the matter, having gone before Judge McCord, should be proceeded with before him, and that said court still retained jurisdiction to try said causes as amended; and from said order made by Judge Hutchison, the defendants perfected an appeal.
Still later, but at the May term, 1925, the plaintiffs urged trial of these latter brought foreclosure causes, and the defendants made another special appearance at said term before Judge McCord, and asked that an order be entered that *Page 1321 
further proceedings in the foreclosure suits be postponed until the determination of the appeals then pending, which relief was denied, under due exception; and from this ruling, the defendants perfected the third appeal.
The petitions were filed in the district court of Crawford County; and, regardless of where the parties may have stipulated that evidence might be taken, that court did not, under the stipulations, lose jurisdiction. The fact that 4.  COURTS:      it was stipulated that evidence might be taken jurisdic-    before another judge of the same judicial tion:        district, and at another place, would not stipulation: deprive the Crawford County district court of effect.      its jurisdiction. Frequently, for convenience's sake, such stipulations are entered into; but certainly a court of no other county, in which the petitions had not been filed, could acquire any jurisdiction to determine the cause. Therefore, we see no merit in the proposition as urged by appellants, that the district court of Crawford County lost jurisdiction to hear and determine the causes of action; and the fact that Judge Hutchison made an order that Judge McCord should hear the evidence and determine the case, did not constitute the pending of an action in any other court than that of Crawford County, inasmuch as all of the judges concerned in the handling of this case were judges of the sixteenth judicial district.
The question as to whether or not the court lost jurisdiction to try that part of the petition which alleged the assumption of the mortgage debt by Joehnk, under the circumstances, is one easy of solution. It appears from the record, as 5.  PLEADING:    presented to this court, that this amendment amendments:  reinstating the claim against Joehnk was filed notice of    on March 10, 1925; yet, on the 19th of March, amendment    1925, we find the parties at Denison, Iowa, unnecessary. taking testimony relative to a plea in abatement, and later, in May, by a special appearance, questioning the jurisdiction to try the claim of assumption on the part of Joehnk, because the claim had been dismissed by the plaintiffs and no notice had been served on Joehnk; and in a later special appearance, it was alleged that they had perfected certain appeals to the Supreme Court, and prayed an order that further proceedings in *Page 1322 
the foreclosure suits be postponed until the determination of said appeals.
Concretely stated, the question for determination is whether a defendant who has filed answer is entitled to have notice of an amendment which sets up the same claim made against him in the original petition, but which had been withdrawn by a prior amendment. The fact that the defendant Joehnk has never been dismissed from the case, and is represented in court by counsel, and is resisting the right of the plaintiffs to a decree foreclosing their mortgages, is sufficient to require him to take notice of all amendments that may be filed in said cause in any wise affecting his rights or liabilities, until the cause is finally determined on its merits. See Comes v. Comes, 190 Iowa 547;  Dollister v. Pilkington, 185 Iowa 815; Smith v. Willcockson,143 Iowa 449; Willson v. District Court of Polk County, 166 Iowa 352.
Neither is there merit in the contention that Joehnk would be denied the right to take his testimony in the form of depositions, as it appears from the record that the pleas in abatement must stand as properly ruled, and that the commencement of the new actions for the January, 1925, term of said court was proper, and that Joehnk might still have taken his testimony by depositions in the March term thereafter.
We have answered all of the errors assigned for reversal by the appellants. We note, however, that the appellees present in their argument, and the appellants in their reply, two other assignments of error: (1) That the allegation of 6.  MORTGAGES:   title in the plaintiffs was necessary, and proof foreclosure: to sustain such allegation required; and (2) allegation   that a mortgagor is not estopped from denying of mortgage- title in himself at the time of the execution of able         the mortgage. Both of these points are ruled by interest.    the recent opinion in Watts v. Wright, 201 Iowa 1118.
We discover no reversible error in the record, and hence the orders of the court in the several appeals are — Affirmed.
STEVENS, FAVILLE, and VERMILION, JJ., concur. *Page 1323